Citation Nr: 1709967	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  09-40 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for a right hip condition.

3.  Entitlement to service connection for a left hip condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1981 to August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for a back condition was previously on appeal.  However, in a June 2016 rating decision, the RO granted service connection for degenerative disc disease and degenerative joint disease of the lumbar spine.  As such, this issue is no longer on appeal. 

The Veteran was afforded a video conference hearing in October 2016.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his right knee and bilateral hip conditions were caused by his service-connected left knee condition and/or his service-connected back condition.  Specifically, he contends that he had to favor the right leg due to his left knee condition and consequently has a lot of pain in his right knee.  In a February 2008 letter from the Veteran to his congressman, the Veteran contended that when he was at the VA for his back pain, a doctor said that the pain in his right knee and hips could all be a result of 20 years of favoring his left knee.

The Board notes that service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by  service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

As to the Veteran's right knee condition, a July 2005 MRI of the right knee showed low grade femoral tibial and patellofemoral arthrosis, small to moderate joint effusion, and subtalar chondral blistering of the weight bearing lateral tibial plateau.  The October 2005 VA examiner noted that the Veteran described minimal right knee symptoms which began approximately two to three years prior and the Veteran believed that the right knee condition was a function of his compensatory gait as a result of his ongoing left knee symptoms.  The October 2005 VA examiner did not provide an opinion on whether the right knee condition was caused or aggravated (chronically worsened) by his service or his service-connected left knee condition.  The June 2006 VA examiner diagnosed right knee patellofemeral syndrome with the patellar crepitus prominent; however, he determined that whether the Veteran's chronic right knee problem was caused by his service-connected left knee condition could not be resolved without resorting to mere speculation.  

In regard to the Veteran's hip condition, the Veteran has reported pain in his hips.  The June 2006 VA examiner opined that there no diagnosis and that it was less likely than not that his complaint of hip discomfort was caused by or a result of his service-connected left knee condition.  VA treatment records from May to July 2013 showed radiating pain from the back into the hip.  The February 2016 VA back examination showed decreased sensation in the left lower extremity.  At the October 2016 Board hearing, the Veteran testified that when his back was flaring up, he had shooting pains down his hips and into his lower legs, he had numbness down both of his legs, and pain where the ball of his hip sat in the socket.  See October 2016 hearing transcript, p. 9, 11, and 14.

In a January 2014 statement, the Veteran's VA treatment provider, Dr. J.M.P., noted that he believed within a reasonable degree of medical certainty that the Veteran's in-service injury in 1983 could have caused chronic abnormal gait biomechanics.

A June 2016 rating decision granted service connection for lumbar spine degenerative disc disease and degenerative joint disease.  The Board finds a VA examination is warranted to consider whether the Veteran's right knee, right hip, and/or left hip condition(s) are secondary to the Veteran's service connected lumbar spine condition.  The examiner should also opine whether the right knee, right hip, and/or left hip condition(s) are secondary to the Veteran's service-connected left knee condition.  The examiner should acknowledge and consider the January 2014 statement from the Veteran's VA treatment provider, Dr. J.M.P.

The claims file contains VA treatment records through June 2016.  The RO should obtain VA treatment records since June 2016 and any additional, pertinent VA or private treatment records and associate them with the file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his right knee, right hip, and left hip conditions.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  This should include VA treatment records since June 2016.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service symptoms of his right knee, right hip, and left hip conditions.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After associating with the file any pertinent, outstanding records, schedule the Veteran for an appropriate VA examination to address his claims for service connection for right knee, right hip, and left hip conditions.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.  The examiner must: 

a. Diagnose all right knee, right hip, and left hip conditions.

b. Opine whether it is at least as likely as not that any right knee, right hip, and/or left hip conditions are related to or had their onsets during service.

c. Opine whether it is at least as likely as not that the Veteran's right knee, right hip, and/or left hip conditions were caused or aggravated (chronically worsened) by his service-connected lumbar spine condition.

d. Opine whether it is at least as likely as not that the Veteran's right knee, right hip, and/or left hip conditions were caused or aggravated (chronically worsened) by his service-connected left knee condition.
A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  The examiner should acknowledge the January 2014 statement from the VA physician, Dr. J.M.P.; the Veteran's complaints of pain and numbness radiating down his hips and lower legs; and the February 2016 VA back examination which showed decreased sensation in the left lower extremity.  If any examiner cannot provide an opinion without resorting to speculation, that should be explained. 

4.  Then, the RO shall readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and allowed an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

